IN THE
                        TENTH COURT OF APPEALS

                               No. 10-18-00349-CV

BILLY R. HIGH AND TRACI HIGH-WARD,
                                                          Appellants
v.

NATIONAL ROYALTY COMPANY LTD AND
MARLIN ROYALTY COMPANY,
                                                          Appellees




                          From the 77th District Court
                            Freestone County, Texas
                            Trial Court No. 17-420-B


                         MEMORANDUM OPINION


      The Clerk of this Court notified the parties in an October 1, 2020 letter that the

appellant’s brief was overdue in this cause and that the appeal may be dismissed if a

response showing grounds for continuing the appeal was not filed within twenty-one
days of the date of the letter. No response has been filed. Accordingly, the appeal is

dismissed for want of prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b).

        Appellants’ “Request for Appellate Court to Take Judicial Notice,” filed on May

30, 2019, is also dismissed as moot.




                                                 REX D. DAVIS
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Dismissed
Opinion delivered and filed November 4, 2020
[CV06]




High v. Nat’l Royalty Co.                                                        Page 2